ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
RDA Contracting, Inc.                         )      ASBCA No. 59626
                                              )
Under Contract No. W91238-11-C-0015           )

APPEARANCE FOR THE APPELLANT:                        Daniel L. Baxter, Esq.
                                                      Wilke, Fleury, Hoffelt, Gould & Birney, LLP
                                                      Sacramento, CA

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Robert W. Scharf, Esq.
                                                     Timothy A. Holliday, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, Sacramento

                                 ORDER OF DISMISSAL

       Appellant has filed a motion to dismiss the referenced appeal without prejudice
pursuant to Board Rule l 8(b) as a consequence of unforeseen circumstances not within
the control of the Board that preclude Board disposition of the appeal. The government
has no objection to the motion.

        Accordingly, the appeal is dismissed without prejudice under Rule 18(b). Unless
                                                                                                i'
either party or the Board acts within one year to reinstate the appeal, the dismissal shall
be deemed with prejudice.

       Dated: 19 January 2016




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals
        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59626, Appeal of RDA Contracting,
Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2